                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 19-cr-00392-JSW-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     MATTHEW JAMAIL SEWELL,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Counsel Colin Cooper is HEREBY ORDERED TO SHOW CAUSE why the Court should

                                  14   not sanction him in the amount of $250 for failing to request this Court’s permission to allow

                                  15   alternate counsel to appear in his place. Mr. Cooper’s response is due no later than December 19,

                                  16   2019 at 9 a.m.

                                  17          IT IS SO ORDERED.

                                  18   Dated: December 17, 2019

                                  19                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
